Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 1 of 58 PageID 21360



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


  PARKERVISION, INC.,

                       Plaintiff,

  v.                                                     Case No: 6:14-cv-687-Orl-40LRH

  QUALCOMM INCORPORATED,
  QUALCOMM ATHEROS, INC., HTC
  CORPORATION and HTC AMERICA,
  INC.,

                       Defendants.
                                           /

                                           ORDER

          This cause comes before the Court on the following:

          1.    Plaintiff’s Motion for Claim Construction (Doc. 148), filed June 15, 2015;

          2.    Defendant’s Claim Construction Brief (Doc. 171), filed July 15, 2015;

          3.    Plaintiff’s Additional Claim Construction Brief (Doc. 317), filed September

                27, 2019; and

          4.    Defendant’s Responsive Claim Construction Brief (Doc. 324), filed October

                11, 2019.

  The Court held Markman hearings on August 12, 2015 (Doc. 198), and November 12,

  2019 (Doc. 333).1




  1    See generally Markman v. Westview Instruments, Inc., 517 U.S. 370 (1996).
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 2 of 58 PageID 21361




  Contents
  I.         BACKGROUND ....................................................................................................... 3
  II.        LEGAL STANDARDS FOR CLAIM CONSTRUCTION ............................................ 5
  III.         AGREED TERMS .................................................................................................. 8
  IV.          DISPUTED TERMS ............................................................................................. 10
        A.        matched filtering/correlating module ................................................................ 10
             1.      The First Markman Hearing .......................................................................... 11
             2.      The Second Markman Hearing ..................................................................... 12
             3.      The ‘177 Patent............................................................................................. 16
             4.      The Prosecution History ................................................................................ 18
             5.      The Structural Details ................................................................................... 20
        B.        switch/switch module ....................................................................................... 24
             1.      Broadest Reasonable Interpretation compared with Phillips Standard ......... 26
             2.      Construction of Switch/Switch Module: First Markman Hearing .................... 29
             3.      Second Markman Hearing ............................................................................ 30
        C.        to gate/gating ................................................................................................... 32
             1.      “to gate/gating” .............................................................................................. 34
             2.      “gating means” .............................................................................................. 38
        D.        “summer” .......................................................................................................... 40
             1.      Second Markman Hearing ............................................................................ 42
             2.      Construction of Summer ............................................................................... 44
        E.        “summing means” ............................................................................................ 45
        F.        “bias signal” ...................................................................................................... 46
             1.      The Board’s Construction ............................................................................. 47
             2.      Construction of Bias Signal ........................................................................... 49
        G.        “desired harmonics” and “desired signal” ......................................................... 51
        H.        “said input signal” ............................................................................................. 53
  V.         CONCLUSION ....................................................................................................... 58




                                                                      2
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 3 of 58 PageID 21362



  I.     BACKGROUND

         This litigation has a complex history, beginning with Plaintiff ParkerVision, Inc.’s

  (“ParkerVision”), Complaint alleging the infringement of seven patents. (Doc. 1). In the

  First Amended Complaint, ParkerVision added four patents. (Doc. 26). 2 As is customary,

  the parties provided the Court with a technology tutorial (Doc. 157), and the Court held

  the initial claim construction hearing (Doc. 198). Following the claim construction hearing,

  the parties filed a Joint Motion to Dismiss Certain Claims and Covenant not to Sue (Doc.

  228), which the Court granted (Doc. 246). The Motion to Dismiss informed the Court that

  certain terms discussed at the claim construction hearing no longer required interpretation

  by the Court. (Doc. 228). As the case progressed, the parties stipulated to the dismissal

  of the Samsung Defendants (Doc. 255), and the Court granted the dismissal (Doc. 256).

  The litigation was ultimately stayed pending Inter Partes Review (“IPR”). (Docs. 255, 256).

         ParkerVision appealed three final written decisions of the U.S. Patent Trial and

  Appeal Board in which the Board held certain claims of the ‘940 patent unpatentable.

  ParkerVision, Inc. v. Qualcomm, Inc., 903 F.3d 1354, 1357 (Fed. Cir. 2018). Qualcomm

  had challenged the apparatus and method claims of the ‘940 patent as obvious. Id. at

  1358. The Board agreed that the apparatus claims would have been obvious. Id. at 1359.

  The Federal Circuit affirmed the Board’s finding that claims 4, 21, 22, 23, 100, 113–16,

  118, 119, 281, 283–86, 288, 289, 293, 309–12, 314–15, and 319 are unpatentable. Id. at

  1362. The Federal Circuit also affirmed the Board’s determination that claims 1, 2, 18,




  2      ParkerVision has elected to proceed with the ‘940, ‘372, ‘907, and ‘177 patents,
         which were disclosed in the First Amended Complaint and Plaintiff’s Claim
         Construction Brief. (Doc. 284, pp. 2–3; Docs. 124, 148).



                                               3
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 4 of 58 PageID 21363



  81–84, 86, 88–91, 93, 94, 251–54, 256, 258–61, 263, and 264 are unpatentable. Id. at

  1364.

          As for the method claims, the Federal Circuit agreed with the Board’s

  determination that Qualcomm’s petitions were deficient because “they ‘d[id] not speak to

  whether a person of ordinary skill in the art would have any reason to’ operate” the prior

  art in a manner that generates a plurality of integer-multiple harmonics. Id. at 1363.

  Accordingly, the court affirmed the Board’s determination that claims 25, 26, 363–66, 368,

  369, and 373 were not proven unpatentable. Id. As noted above, ParkerVision stipulated

  in its briefing and at oral argument that claims 88–92 of the ‘372 patent are abandoned.

          After the Federal Circuit issued its opinion, ParkerVision served Qualcomm with

  Supplemental Infringement Contentions, including updated infringement contention

  charts, that included each of the ‘940, ‘372, ‘907, and ‘177 patents and each claim

  identified for those four patents. (Doc. 284, p. 4).3 Litigation ensued over whether

  ParkerVision had abandoned some of the claims included in the infringement contention

  chart. (Docs. 284, 285, 289). The Court determined that ParkerVision had not abandoned

  the claims and held ParkerVision may proceed with the following patents and claims:

          ’940 Patent (10 claims): 24, 25, 26, 331, 364, 365, 366, 368, 369, 373

          ’372 Patent (12 claims): 95, 96, 99, 100, 103, 104, 107, 108, 109, 110, 126, 127

          ’907 Patent (7 claims): 1, 2, 10, 13, 14, 15, 23

          ’177 Patent (11 claims): 1, 2, 3, 5, 7, 8, 9, 10, 11, 12, 14




  3       The case was stayed for three years due to the IPR and subsequent appeal




                                                 4
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 5 of 58 PageID 21364



  (Doc. 297).4

  II.    LEGAL STANDARDS FOR CLAIM CONSTRUCTION

         The Court construes a patent claim as a matter of law. Phillips v. AWH Corp., 415

  F.3d 1303, 1330 (Fed. Cir. 2005) (en banc). The Federal Circuit directs district courts

  construing claim terms to focus on the intrinsic evidence–that is, the claims, specification,

  and prosecution histories–because intrinsic evidence is “the most significant source of

  the legally operative meaning of disputed claim language.” Vitronics Corp. v.

  Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996); Markman v. Westview

  Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996).

  Generally, the Court accords the words of a claim “their ordinary and customary

  meaning,” which is “the meaning that the term would have to a person of ordinary skill in

  the art in question at the time of the invention.” Phillips, 415 F.3d at 1312–13. Persons of

  ordinary skill in the art do not read the claim term in isolation, but in the context of the

  entire patent. Id. at 1313. If the ordinary meaning of claim language is “readily apparent

  even to lay judges,” then claim construction requires “little more than the application of

  the widely accepted meaning of commonly understood words.” Id. at 1314. But because

  the meaning of a claim term as understood by a person skilled in the art is often not

  immediately apparent, the Court looks to both intrinsic evidence (the words of the claims

  themselves, the specification, and the prosecution history) and extrinsic evidence




  4      The parties jointly moved for dismissal of the following patents: U.S. Patent Nos.
         6,580,902; 6,704,549; 6,873,836; 7,050,508; 7,194,246; and 7,966,012. (Doc.
         228). They agreed the Court need not construe the following terms: sub-sample or
         sub-sampling; string of multiple pulses; repeater; sensing or sensing said protocol;
         modulation and frequency selection module; and pulse shaper. (Id.).



                                               5
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 6 of 58 PageID 21365



  (sources such as dictionaries and expert testimony). Id.; Finisar Corp. v. DirecTV Grp.,

  Inc., 523 F.3d 1323, 1328 (Fed. Cir. 2008).

         The patent’s specification is “the single best guide to the meaning of a disputed

  term,” as it may reveal that the patentee intended a special definition to apply to a claim

  term that differs from its ordinary meaning or that the patentee intentionally disclaimed or

  disavowed the claim’s scope. Phillips, 415 F.3d at 1315–16 (internal quotation marks

  omitted). The Court also considers the prosecution history, which is created by the

  patentee to explain and obtain the patent. Id. at 1317. The prosecution history consists of

  the complete record of proceedings before the Patent and Trademark Office (“PTO”) and

  the prior art cited during the examination of the patent. Id. Unlike the specification, which

  is a final product, the prosecution history is less useful in claim construction because it

  represents the ongoing negotiations between the PTO and applicant. Id.

         The Court also looks at the prosecution history “to determine whether the applicant

  clearly and unambiguously ‘disclaimed or disavowed’” an interpretation of claim scope in

  order to obtain the patent grant. Middleton, Inc. v. Minn. Mining and Mfg. Co., 311 F.3d

  1384, 1388 (Fed. Cir. 2002) (quoting Standard Oil Co. v. Am. Cyanamid Co., 774 F.2d

  448, 452 (Fed. Cir. 1985)). A patentee disclaims an interpretation by “clearly

  characterizing the invention in a way to try to overcome rejections based on prior art,” as

  opposed to simply describing features of the prior art without distinguishing the claimed

  invention based on those features. Comput. Docking Station Corp. v. Dell, Inc., 519 F.3d

  1366, 1374–75 (Fed. Cir. 2008). Thus, the Court protects the public’s reliance on the

  definitive statements made during the prosecution by precluding the patentee from

  “recapturing” an interpretation disclaimed during prosecution through claim construction.




                                                6
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 7 of 58 PageID 21366



  Id. at 1374 (quoting Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir.

  2003)). However,

                [I]f the specification expressly defines a claim term and
                remarks made to distinguish claims from the prior art are
                broader than necessary to distinguish the prior art, the full
                breadth of the remark is not a clear and unambiguous
                disavowal of claim scope as required to depart from the
                meaning of the term provided in the written description.

  Id. at 1375 (internal quotation marks omitted) (quoting 3M Innovative Props. Co. v. Avery

  Dennison Corp., 350 F.3d 1365, 1373 (Fed. Cir. 2003)).

         Although “less significant than the intrinsic record,” extrinsic evidence is helpful.

  Phillips, 415 F.3d at 1317 (internal quotation marks omitted). However, expert testimony

  about claim terms that is conclusory, unsupported, or “clearly at odds” with the intrinsic

  evidence is not useful. Id. at 1318 (internal quotation marks omitted). Moreover, while

  dictionaries and treatises are relevant, the Court must ensure that the dictionary definition

  does not contradict a definition “found in or ascertained by a reading of the patent

  documents.” Id. at 1322–23 (quoting Vitronics, 90 F.3d at 1584 n.6). “In sum, extrinsic

  evidence may be useful to the court, but it is unlikely to result in a reliable interpretation

  of patent claim scope unless considered in the context of the intrinsic evidence.” Phillips,

  415 F.3d at 1319. In the instant case, the parties agree that the Court need not consider

  extrinsic evidence to construe the claim terms in dispute, and neither party has presented

  extrinsic for the Court’s consideration.

         Several other principles guide the Court’s construction of claim terms. First, the

  Court presumes that the same terms appearing in different portions of the claims have

  the same meaning, unless the specification and prosecution history clearly demonstrate

  otherwise. Fin Control Sys. Pty, Ltd. v. OAM, Inc., 265 F.3d 1311, 1318 (Fed. Cir. 2001).




                                                7
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 8 of 58 PageID 21367



  While the “[i]nterpretation of a disputed claim term requires reference to the other claims,”

  Georgia-Pacific Corp. v. U.S. Gypsum Co., 195 F.3d 1322, 1331 (Fed. Cir. 1999) ), “the

  presence of a dependent claim that adds a particular limitation raises a presumption that

  the limitation in question is not found in the independent claim,” Liebel-Flarsheim Co. v.

  Medrad, Inc., 358 F.3d 898, 910 (Fed. Cir. 2004). Courts are further cautioned that “a

  construction that renders the claimed invention inoperable should be viewed with extreme

  skepticism.” Talbert Fuel Sys. Patents Co. v. Unocal Corp., 275 F.3d 1371, 1376 (Fed.

  Cir. 2002) (citation omitted), vacated and remanded on other grounds, 537 U.S. 802

  (2002).

           Finally, district courts have an obligation to construe terms when it is necessary to

  resolve a genuine and material legal dispute between the parties. See O2 Micro Int’l Ltd.

  v. Beyond Innovation Tech. Co., Ltd., 521 F.3d 1351, 1361–62 (Fed. Cir. 2008); E-Pass

  Techs., Inc. v. 3Com Corp., 473 F.3d 1213, 1219 (Fed. Cir. 2007) (“[A]ny articulated

  definition of a claim term ultimately must relate to the infringement questions that it is

  intended to answer.”). The party asking the Court to construe a claim term must

  demonstrate that the construction is both necessary and correct; that is, construction of

  the claim term must be fundamental to issues of infringement or invalidity, and the Court

  may not issue an advisory opinion. IP Cleaning S.p.A. v. Annovi Reverberi S.p.A., No.

  08-cv-147, 2008 U.S. Dist. LEXIS 102312, at *3 (W.D. Wis. Dec. 17, 2008).

  III.     AGREED TERMS

           The parties have reached agreement as to the proper construction of the following

  terms:




                                                 8
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 9 of 58 PageID 21368



                     Claim Term                             Agreed Construction

   “a shaping means”                                 Function: shaping said first control
                                                     signal so as to have a plurality of
   ‘372 Patent                                       pulses.

                                                     Structure: ‘372 Patent at Figures
                                                     39A, 40A, 41 and equivalents
                                                     thereof

   “harmonically rich signal”                        A signal comprised of a plurality of
                                                     harmonics
   ‘940 and ‘372 Patents
   “inversion means”                                 Function:

   ‘371 Patent                                       Inverting the information signal and
                                                     outputting an inverted information
                                                     signal (claim 88)

                                                     Inverting said combined signal and
                                                     outputting an inverted combined
                                                     signal (claim 95)

                                                     Inverting the first information signal
                                                     and outputting a first inverted
                                                     information signal (claim 99)

                                                     Inverting the second information
                                                     signal and outputting a second
                                                     inverted information signal (claim
                                                     99)

                                                     Inverting said first combined signal
                                                     and outputting a first inverted
                                                     combined signal (claim 103)

                                                     Inverting said second combined
                                                     signal and outputting a second
                                                     inverted combined signal (claim
                                                     103)

                                                     Structure: ‘372 Patent at Figures
                                                     39A, 67, 68, 70, and 72A and
                                                     equivalents thereof
   “dynamically varied based on a measurement        “dynamically varied, based on a
   of one or more circuit parameters using digital   measurement of one or more circuit




                                              9
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 10 of 58 PageID 21369



   circuitry”                                        parameters, using digital circuitry”

   ‘177 Patent
   “harmonic”/”harmonics”                            “frequency or tone that, when
                                                     compared to its fundamental or
   ‘940 Patent: Claims 24, 25, 26, 331, 364, 365,    reference frequency or tone, is an
   366, 368, 369, 373                                integer multiple of it and including
                                                     the fundamental frequency as the
   ‘372 Patent: Claims 95, 96, 99, 100, 103, 104,    first harmonic”
   107, 108, 109, 110, 126, 127
  IV.    DISPUTED TERMS

         The parties have identified ten (10) disputed claim terms. (Doc. 341). Some of the

  disputed claim terms were briefed in conjunction with the second Markman hearing (Id.

  Ex. A) and others were briefed for the first Markman hearing. (Id. Ex C). The Court will

  address the disputed claim terms in the order presented by the parties at the Markman

  hearings.

         A.     matched filtering/correlating module

   Claim Term                    Plaintiff’s Construction       Defendant’s Construction

   “matched filtering/          “substantially linear time-     “a multiplier, that multiplies
   correlating module”          variant     circuitry   that    the input signal by a time-
                                samples a modulated RF          delayed version of itself,
   ‘177 Patent: Claims 1, 2, 3, (radio frequency) carrier       followed by a switch and an
   5, 7, 8, 9, 10, 11, 12, 14   signal at an aliasing rate      integrator”
                                using a switch with an
                                independent control input
                                driven by a control signal
                                with     a   non-negligible,
                                periodic aperture, such that
                                the samples, having non-
                                negligible available energy,
                                are     accumulated     and
                                transferred to a significant
                                load while the switch is
                                closed and discharged
                                through the load while the
                                switch is open, thereby
                                transferring      substantial
                                available real power from




                                             10
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 11 of 58 PageID 21370



                                 the modulated RF carrier
                                 signal to the load and
                                 producing     a     down-
                                 converted    signal   with
                                 enhanced signal-to-noise
                                 power ratio”


               1.      The First Markman Hearing

        ParkerVison’s original proposed construction of this term is as follows: “operating

  on an EM (electromagnetic) signal with a matched filtering and/or correlating process or

  processor to produce an enhanced signal to noise ratio for the processed signal.” (Doc.

  148, p. 23). At the original Markman hearing, ParkerVision framed the dispute as follows:

  “should this term be limited to the embodiment disclosed in the specification as the

  defendant asserts, or is the term actually broader than the one disclosed embodiment?”

  (Doc. 211, 21:13–15).

        Qualcomm defended their proposed construction by dissecting the language of the

  single embodiment:

               the      ‘177     specification   describes      the    matched
               filtering/correlating module (14900) as a system that includes
               a multiplier (14902) that multiplies the input signal (S,(t)) by a
               time-delayed version of itself (S,(t-τ), followed by a switch
               (14904) and an integrator (14906). The specification
               describes no other embodiments of a matched
               filtering/correlating module.

  (Doc. 171, p. 3). Additionally, Qualcomm relied upon Williamson v. Citrix Oneline, LLC,

  792 F.3d 1339 (Fed. Cir. 2015), for the proposition that 35 U.S.C. § 112, ¶ 6 applies and

  limits the term to the structure described in the ‘177 patent. (Doc. 171, p. 4). 5 Qualcomm




  5     Williamson was decided after ParkerVision filed their claim construction brief.




                                              11
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 12 of 58 PageID 21371



  argued ParkerVision was urging the Court to give the claimed device a purely functional

  construction, without any structure. (Id.). Defendant contended “[t]he claimed “matched

  filtering/correlating module” is a device, not an operation.” (Id. at pp. 4–5). Accordingly,

  Qualcomm contends “the claim in the ‘177 patent is a structural or apparatus claim.6 And

  the term matched filter/correlating module is a structural term.” (Doc. 211, 28:12–14).

  Thus, the term is construed as a structure, not as a function. (Id. at 28:15-17).7

                2.     The Second Markman Hearing

                       a.     ParkerVision’s Position on Embodiments

         The second Markman hearing occurred approximately three years after the first

  hearing. Counsel for ParkerVision, while contesting the applicability of Williamson,

  explained that the revised claim construction is long because ParkerVision has attempted

  to cover the range of embodiments disclosed in the patent. (Doc. 334, 105:7–10).

  ParkerVision argued that even if § 112, ¶ 6 did apply, the construction would be broader

  to capture all embodiments and not confined to a single embodiment as Qualcomm




  6      Process claims are typically drafted in terms of a set of actions to be performed.
         See, e.g., Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d
         1293, 1311 (Fed. Cir. 2005). In contrast, product or apparatus claims are usually
         drafted in terms of a set of physical structures connected in a way that performs
         some action.
  7      When § 112, ¶ 6 is found to apply to claim language, then the claim term is
         construed identifying the “function” associated with the claim language, and then
         identifying the corresponding “structure” in the specification associated with that
         function. The claim is construed to be limited to those corresponding structures
         and their equivalents. Thus, parties frequently attempt to invoke § 112, ¶ 6 as a
         way to narrow the scope of a patent to the particular technologies disclosed in the
         specification.




                                              12
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 13 of 58 PageID 21372



  suggests. (Id. at 106:4–5).8 They contend that Defendant’s proposed construction, by

  focusing on one embodiment (FIG. 149), improperly excludes other embodiments that

  can reasonably be interpreted to be included in the claim. (Doc. 317, p. 22); see also

  Oatey Co. v. IPS Corp., 514 F.3d 1271, 1277 (Fed. Cir. 2008).

        ParkerVision avers Qualcomm’s proposed construction impermissibly reads

  limitations from one embodiment (FIG. 149) into the claims. See Hill-Rom Servs. v.

  Stryker Corp., 755 F.3d 1367, 1371 (Fed. Cir. 2014). That is, the patent provides that

  Figure 149 “illustrates an example gated matched filtering/correlating system” and is “an

  embodiment.” (‘177, col. 131:53–64) (emphasis added). Therefore, it is error to read the

  limitations found in Figure 149 into the claims. ParkerVision supports this point by

  examining the other embodiments.

        For example, ParkerVision concedes that Figure 151 is an approximation of Figure

  149, but they contend Figures 151 and 153 are examples of a matched filter/correlator:

               FIG. 151 illustrates an example finite time integrating
               system 15100, which can be used to implement method
               15000” (Ex. 13 (’177 Patent) at 133:22–23), where method
               15000 is “an example method . . . for down-converting an
               electromagnetic signal using a matched filtering/correlating
               operation” (Id. at 132:51–53)
               ...

               FIG. 153 illustrates an example RC processing system
               15300, which can be used to implement method 15200” (Ex.
               13 (’177 Patent) at 134:31–32), where method 15200 is an
               “example method . . . for down-converting an electromagnetic
               signal using a matched filtering/correlating operation.” Id.
               at 133:59–61.




  8     The Court is not persuaded that § 112, ¶ 6 applies. However, even if it does,
        ParkerVision is correct that Figure 149 is not the only embodiment of the invention.



                                             13
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 14 of 58 PageID 21373



  (Doc. 317, pp. 22, 24) (emphasis added). The embodiments depicted in Figures 151 and

  153 lack a multiplier and time-delayed version of the input signal–limitations contained in

  Qualcomm’s proposed construction.9 (Id. at pp. 23–24). Thus, Plaintiff argues their

  proposed construction takes into consideration the multiple embodiments of matched

  filtering/correlating modules. (Doc. 317, p. 24).

                         b.      Qualcomm’s Position on Embodiments

         Qualcomm submits that ParkerVision is urging the Court to re-write the four words

  “matched filter/correlator module” to impermissibly cover a finite time integrator and RC

  processing system. (Doc. 324, p. 17); see K-2 v. Salomon, 191 F.3d 1356, 1364 (Fed.

  Cir. 1999) (“Courts do not rewrite claims; instead we give effect to the terms chosen by

  the patentee.”). That is, Figure 151 depicts a “finite time integrating system,” and Figure

  153 depicts a “RC processing system,” and Qualcomm contends that both depict different

  unclaimed embodiments, “not the ‘matched filtering/correlating module’ recited in the ‘177

  patent claim.” (Id. at p. 16). Qualcomm asserts that “the patent consistently distinguishes

  between ‘matched filter/correlator’ and alternatives like the ‘RC processing system’ and

  ‘a finite time integrator.’” (Id. at p. 17).

         Qualcomm reminds ParkerVision of the position they took before Judge Dalton in

  ParkerVision I. In the earlier case, ParkerVision stated, “the inventors of the patents-in-

  suit coined the term ‘finite time integrating operation’ as an alternative solution to

  matched filtering/correlating processors.” (Doc. 324, p. 18) (emphasis in original),

  ParkerVision v. Qualcomm, No. 3:11-CV-719, 2013 WL 633077, at *11 (M.D. Fla. Feb.




  9      Doc. 26-11, pp. 200-201.



                                                 14
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 15 of 58 PageID 21374



  20, 2013).10 At the claim construction hearing in ParkerVision I, Plaintiff distinguished

  Figures 151 and 149 by defining finite time integration operation as using an

  approximation of the carrier whereas the matched filtering/correlating operation uses the

  carrier itself. (Id. at p. 19); ParkerVision, 2013 WL 633077, at *12.

         In ParkerVision I Judge Dalton made the following distinction:

                The ′845 Patent teaches those skilled in the art that the
                disclosed invention can be implemented using, among other
                things, a “matched filtering/correlating operation” and a “finite
                time integrating operation.” ′845 Patent col. 128 ll. 44–48.
                Both of these embodiments operate by accumulating the
                energy of a carrier signal and using the accumulated energy
                to form a down-converted signal. Id. at col. 128 ll. 26–51.

                ...

                 The “matched filtering/correlating” operation and “finite time
                integrating operation” differ in that the first operation involves
                “convolving an approximate half cycle of the carrier signal with
                a representation of itself,” Id. at col. 129 ll. 30–34

                ...

                A “finite time integrating operation,” on the other hand,
                involves convolving the carrier signal with a “half sine impulse
                response,” a “rectangular impulse response,” or a “step
                function having a duration that is substantially equal to the
                time interval defined for the waveform, typically a half cycle of
                the electromagnetic signal.” See id. at col. 137 ll. 60–65; see
                also id. at col. 130 ll. 35–40; id. at col. 131 ll. 28–30.

                ...

                The ′845 Patent therefore teaches that a finite time integrating
                operation involves convolving the carrier signal with a half
                sine impulse response, a rectangular impulse response, a
                step function, a triangular response, or a nearly sinusoidal
                response.


  10     ParkerVision I involved U.S. Patent No. 7,724,845, and it included the same
         description of Figures 148–153 as are found in the ‘177 patent. (Doc. 324, p. 18).
         The parties disputed the construction of “finite time integrating.” (Id.).



                                               15
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 16 of 58 PageID 21375



  ParkerVision, 2013 WL 633077, at *12–13 (emphasis added). Judge Dalton found both

  are embodiments of the invention and rejected Qualcomm's proposed construction which

  limited a “‘finite time integrating operation’ to energy that is transferred during a single

  aperture period.” Id. at *13. claim. Judge Dalton also declined to import a list of electrical

  components suggested by Qualcomm into the construction. Id.

         Notably, ParkerVision argued at the second Markman hearing held in the instant

  case that the ‘845 patent at issue in ParkerVision I is not at issue here. (Doc. 334, 110:8–

  13). The issue in ParkerVision I was very narrow: Qualcomm argued Plaintiff’s

  construction of finite time integrating cannot be correct because it would render the terms

  matched filter/correlation operation and finite time integrating operation identical. (Id. at

  110:14–19). ParkerVision responded by demonstrating the difference between Figures

  149 and 151. (Id. at 110:20–24). Judge Dalton’s ruling addressed a different patent and

  a different issue than is involved here. Accordingly, the Court will turn its attention to the

  ‘177 patent.11

                   3.     The ‘177 Patent

         The ‘177 patent provides the following overview of the invention:

                   Embodiments of the present invention down-convert an
                   electromagnetic signal by repeatedly performing a matched
                   filtering or correlating operation on a received carrier signal.
                   Embodiments of the invention operate on or near approxi-
                   mate half cycles (e.g.,½, 1½, 2½, etc.) of the received signal.
                   The results of each matched filtering/correlating process are
                   accumulated, for example using a capacitive storage device,
                   and used to form a down-converted version of the electro-
                   magnetic signal. In accordance with embodiments of the
                   invention, the matched filtering/correlating process can be
                   performed at a sub-harmonic or fundamental rate.



  11     For the same reasons, judicial estoppel is inapplicable.



                                                 16
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 17 of 58 PageID 21376



               Operating on an electromagnetic signal with a matched
               filtering/correlating process or processor produces enhanced
               (and in some cases the best possible) signal-to-noise ration
               (SNR) for the processed waveform. A matched
               filtering/correlating process also preserves the energy of the
               electromagnetic signal and transfers it through the processor.

        (Doc. 26-11: 130:23–40).

  Three embodiments of the invention are discussed in the patent:

               Since it is not always practical to design a matched
               filtering/correlating processor with passive networks, the sub-
               sections that follow also describe how to implement the
               present invention using a finite time integrating operation and
               an RC processing operation. These embodiments of the
               present invention are very practical and can be implemented
               using existing technologies, for example but not limited to
               CMOS technology.

  (Id.; 130:40–48) (emphasis added).

        Figure 149, which Qualcomm contends is the only disclosed embodiment of the

  invention, “illustrates an example gated matched filtering/correlating system.” (Id.,

  131:53–54). ParkerVision advocates that the ‘177 patent also teaches that Figure 151

  “illustrates an example finite time integrating system 15100, which can be used to

  implement method 15000” (Id., 133:22–23) where method 15000 is “an example method

  . . . for down-converting an electromagnetic signal using a matched filtering/correlating

  operation” (Id., 132:51-53). Where Qualcomm’s proposed construction of matched

  filtering/correlating module requires a multiplier and a time-delayed version of the input

  signal, these limitations are missing from Figures 151 and 153.12 Accordingly,




  12    The ‘177 patent states that Figure 153 is an example RC processing system which
        can be used to implement method 15200, and Figure 152 is an example method
        15200 for down-converting an electromagnetic signal using a matched
        filtering/correlating operation. (Doc. 26-11; 134:31–32; 133:59–61).



                                             17
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 18 of 58 PageID 21377



  ParkerVision contends that Qualcomm’s proposed construction improperly imports a

  limitation into the claim by ignoring other embodiments.

        The Court agrees with ParkerVision that Figures 151 and 153 are additional

  embodiments of matched filtering/correlating module. It would be improper to exclude

  these embodiments from the claim. See Accent Packaging, Inc. v. Leggett & Platt, Inc.,

  707 F.3d 1318, 1326 (Fed. Cir. 2013) (“[A] claim interpretation that excludes a preferred

  embodiment from the scope of the claim is rarely, if ever, correct.”); see also, 3M

  Innovative Props., 350 F.3d at 1372 (rejecting a proposed claim construction where the

  specification disclosed embodiments not consistent with the proposal).

               4.     The Prosecution History

        Qualcomm       contends     that   ParkerVision’s    construction    of    matched

  filtering/correlating module overrules the Patent Office’s requirement to break up the

  alleged inventions into three groups: Group I, “time integration”; Group 2, “RC

  processing”; and Group 3, “matched filtering/correlating.” (Doc. 324, p. 20). ParkerVision

  submits the PTO’s requirement that claims reciting specific details of Figures 151 and

  153 be prosecuted separately does not change the fact that the ‘177 patent expressly

  states that Figures 149, 151, and 153 each perform matched filtering/correlating

  operations. The Court agrees with ParkerVision.

        Prosecution history, to the extend it affects claim construction, normally concerns

  statements made by the applicant or the applicant’s representative. Moreover, the

  prosecution history often represents an ongoing negotiation between the PTO and the

  applicant as opposed to the final product. Phillips v. AWH Corp., 415 F.3d 1303, 1317

  (Fed. Cir. 2005). This concept is demonstrated by the inventor’s Reply to Restriction




                                             18
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 19 of 58 PageID 21378



  Requirement wherein the inventor states, the “[a]pplicants hereby provisionally elect to

  prosecute the invention of Group I, represented by claims 13-24 and 49-74. This election

  is made without prejudice to or disclaimer of the other claims or inventions disclosed.”

  (Doc. 324-10). ParkerVision did not limit the claims of the ‘177 patent, or even the ‘845

  patent, through their conditional election to proceed with prosecution under Group I.

         At times, however, the Examiner makes statements which may affect claim

  construction. For example, in Ancora Technologies, Inc. v. Apple, Inc., 744 F.3d 732 (Fed.

  Cir. 2014), the Examiner discussed the teachings of prior art, and the Court held the

  statement was not that of the applicant and was, thus, insufficient to limit the claim. The

  Examiner also rejected claims as indefinite because the specification’s reference to a

  hard disk as volatile memory conflicted with the Examiner’s understanding of that term.

  Id. at 738. In response, the applicant limited claims specifically to non-volatile memory

  and failed to dispute the Examiner’s understanding of that term. Id. The Court explained

  that the applicant’s actions did not amount to a disavowal of the terms “volatile” and “non-

  volatile” memory from their ordinary understanding to a person of ordinary skill in the art.

  Id.

         Here, the Examiner’s statements in the Elections/Restrictions statement are not

  adopted by the applicant and do not constitute a disavowal of ParkerVision’s construction

  of matched filtering/correlating module. The Examiner observed the following:

                The inventions are distinct, each from the other because of
                the following reasons:

                Invention I refers to time integrating a portion of a carrier
                signal and accumulating the signal to produce a
                downconverted signal, or time integrating an input signal to
                produce a downconverted signal. Invention II refers to RC
                processing (filtering) a portion of a carrier signal to produce a
                downconverted signal. Invention III refers to match



                                               19
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 20 of 58 PageID 21379



                filtering/correlating an input signal in response to control
                signals to produce a downconverted signal.

  (Doc. 324-10, p. 9). The Examiner does not provide any detailed reasoning or analysis

  for his conclusion that “all these inventions . . . are independent or distinct”, and the

  applicant did not disavow its position that RC processing and time integration are

  embodiments of matched filtering/correlating module. Accordingly, the Court declines to

  accept Qualcomm’s argument that ParkerVision’s proffered construction would “overrule”

  the PTO.

                5.     The Structural Details

         ParkerVision submits that its current post-Williamson construction includes a

  number of structural details which provide an accurate structural description of the ‘177

  patent’s matched filter/correlator embodiments. (Doc. 317, p. 21). Qualcomm

  characterizes the “structural terms” as introducing additional subjectivity and ambiguity

  into the claims. (Doc. 324, p. 21). Specifically, Qualcomm objects to the inclusion of terms

  of degree, such as “substantially linear”; “significant load”; “substantial available real

  power”, and “enhanced signal-to-noise power ratio.” (Id.) Qualcomm also objects to

  ParkerVision’s insertion of an “independent control input” and “aliasing rate.” (Id. at p. 22).

                       a.      Substantially linear time-variant circuitry

         The ‘177 patent teaches that “[e]mbodiments of the present invention can be

  modeled as linear, time-linear variant (LTV) device.” (Doc. 26-11; 175:50–51). The patent

  does not use the term “substantially linear” nor does it explain how one might quantify

  that term. Accordingly, the Court sustains Qualcomm’s objection to the term

  “substantially.” See Berkheimer v. HP Inc., 881 F.3d 1360, 1364 (Fed. Cir. 2018) (finding

  the term “minimal redundancy” indefinite); Liberty Ammunition v. United States, 835 F.3d




                                                20
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 21 of 58 PageID 21380



  1388, 1396 (Fed. Cir. 2016) (holding “claims having terms of degree will fail for

  indefiniteness unless they ‘provide objective boundaries for those of skill in the art’ when

  read in light of the specification and prosecution history”). Nothing in the ‘177 patent

  provides some standard for measuring “substantially” as used in ParkerVision’s claim

  construction. See Datamize v. Plumtree Software, 417 F.3d 1342, 1351 (Fed. Cir. 2005)

  (the patent must provide a standard for measuring words of degree).

                        b.     That samples a modulated RF (radio frequency) carrier signal
                        at an aliasing rate

         The patent teaches that “[c]ontrary to conventional wisdom, the present invention

  is a method and system for down-converting an electromagnetic (EM) signal by aliasing

  the EM signal. Aliasing is represented generally in FIG 45A as 4502. By taking a carrier

  and aliasing it at an aliasing rate, the invention can down-convert that carrier to lower

  frequencies.” (Doc. 26-11; 26:23-28). This language appears in section 2.1 “Aspects of

  the Invention” and applies to the entire patent. Therefore, Qualcomm’s objection to the

  inclusion of “aliasing rate” is overruled.

                        c.     Using a switch with an independent control input driven by a
                        control signal with a non-negligible, periodic aperture

         Qualcomm objects to the requirement of an “independent” control input and the

  descriptive term “non-negligible.” Qualcomm argues the patent teaches, at 63:33–37, that

  “[a]ny device with switching capabilities could be used to implement the switch modules,”

  so it is error to include the word “independent.” However, the portion of the patent quoted

  by Qualcomm is discussing how the FET in Figure 28A is an example of a control input.

  The question is whether other examples of control inputs are independent. ParkerVision

  argues, correctly, that Figures 27, 28A, 29G, and 44A all depict independent control




                                               21
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 22 of 58 PageID 21381



  inputs. Therefore, ParkerVision’s proposed construction of matched filtering/correlating

  module as “using a switch with an independent control input” is correct.

         As discussed above, when a word of degree, such as “non-negligible,” is used in

  a claim construction, the district court must determine whether the patent provides some

  standard for measuring that degree. Datamize, 417 F.3d at 1351. The ‘177 patent teaches

  that “[t]he length of the windowing function aperture . . . is an embodiment equal to an

  approximate half cycle of the carrier signal.” (Doc. 26-11; 132:1–3). The patent also

  provides that “[s]witching module 15102 is controlled by a windowing function . . . . The

  length of the windowing function . . . is equal to an approximate half cycle of the received

  carrier signal.” (Id., 133:29–34). One may also find similar standards for measuring “non-

  negligible” in 130:23–27 and 134:37–24. In this instance, the word of degree used by

  ParkerVision in its proposed construction is proper because the patent provides a

  standard for measuring that degree. Qualcomm’s objection to “non-negligible” is

  overruled.

                       d.    Such that the samples, having a non-negligible available
                       energy

         Qualcomm does not object to the use of “non-negligible” in this section of

  ParkerVision’s proposed claim construction, and the term is sufficiently defined in the

  patent. (Id., 130:23–27, 37–39).

                       e.     Are accumulated and transferred to a significant load while
                       the switch is closed and discharged through the load while the switch
                       is open

         Qualcomm objects to the inclusion of “significant” in Plaintiff’s claim construction.

  The patent teaches that when the switch is closed, energy is accumulated in a storage

  device and ultimately reaches its maximum, and, at the same time, energy is transferred




                                              22
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 23 of 58 PageID 21382



  and ultimately discharged. (Doc. 26-11; 147:35–42; 148:17–24). However, it does not

  provide a standard for measuring the degree of the load. Qualcomm’s objection to

  inclusion of the word “significant” is sustained.

                       f.    Thereby transferring substantial available real power from the
                       modulated RF carrier signal to the load

         The patent in “[e]quation 63.11 illustrates that optimum energy transfer occurs

  when x=0.841 [and teaches that] . . . one skilled in the relevant art(s) will realize that

  values other that 0.841 can be utilized.” (Id., 148:25–33). The patent provides a number

  of equations illustrating when maximum power transfer occurs. (Id., 14834-149:19). To

  the extent that Plaintiff contends the equations describing the effect that circuit and

  aperture timing values have on the power transferred to the load supplies a standard

  against with “substantial” may be measured, (Doc. 317, p. 27), the linkage between the

  equations and the word “substantial” is unclear to the Court.13 Accordingly, Qualcomm’s

  objection to the word “substantial” is sustained.

                       g.     And producing a downconverted signal with enhanced signal-
                       to-noise power ratio

         Qualcomm objects to the inclusion of “enhanced.” However, the patent provides a

  standard for measuring “enhanced”:

                In accordance with embodiments of the invention, the
                matched filtering/correlating process can be performed at a
                sub-harmonic or fundamental rate.

                Operating on an electromagnetic signal with a matched
                filtering/correlating process or processor produces enhanced

  13     One of the many challenges inherent in claim construction is the lack of expertise
         by many if not most district judges in the subject matter of the invention. Here, a
         high-level appreciation of mathematics is needed to independently evaluate the
         equations to determine whether they provide the requisite standard for measuring
         the word “substantial.” ParkerVision may be correct that the equations provide
         ample guidance for one skilled in the art. If so, that fact is lost on the Court.



                                               23
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 24 of 58 PageID 21383



                (and in some cases the best possible) signal-to-noise ratio
                (SNR) for the processed waveform.

  (Doc. 26-11; 130:31–37). One skilled in the art will appreciate the meaning of enhanced

  as that term is used in the patent. Qualcomm’s objection is overruled.

        Accordingly, the Court adopts the following construction:

              Court’s Construction: Matched filtering/correlating module

   linear time-variant circuitry that samples a modulated RF (radio frequency) carrier
   signal at an aliasing rate using a switch with an independent control input driven by a
   control signal with a non-negligible, periodic aperture, such that the samples, having
   non-negligible available energy, are accumulated and transferred to a load while the
   switch is closed and discharged through the load while the switch is open, thereby
   transferring available real power from the modulated RF carrier signal to the load and
   producing a downconverted signal with enhanced signal-to-noise power ratio.



        B.      switch/switch module

   Claim Term                    Plaintiff’s Construction      Defendant’s Construction

   switch/switch module          “a device with an input and   “device with an input and
                                 output that can take two      output that can take two
                                 states, open and closed,      states, open and closed”
                                 as directed by an
                                 independent control input”

   ‘940 Patent: Claims 24, 331



        U.S. Patent No. 6,091,940 (‘940), titled “‘Method and System for Frequency Up-

  Conversion,’ is directed to ‘[a] method and system . . . wherein a signal with a lower

  frequency is up-converted to a higher frequency’ . . . According to the ’940 patent, ‘[t]he

  up-conversion is accomplished by controlling a switch with an oscillating signal, the

  frequency of the oscillating signal being selected as a sub-harmonic of the desired output




                                              24
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 25 of 58 PageID 21384



  frequency.’” (Doc. 317-9, p. 4). Qualcomm requested an Inter Partes Review and

  challenged certain claims of the ‘940 Patent. (Id. at p. 2).

         ParkerVision contends that in its final written decisions, the Patent Trial and Appeal

  Board (“PTAB” or “the Board”) construed the terms “switch module” and “switch” to mean

  “device with an input and output that can take two states, open and closed.” (Doc. 324,

  p. 2; 317-9, p. 7). The Board limited its construction to the term “switch module,” stating

  that because “the term ‘switch’ is not recited without the modifier ‘module’ in any of the

  challenged claims. We, thus, decline to construe ‘switch’ by itself.” (Doc. 317-5, p. 8 n.8).

  It now appears the parties want this Court to construe “switch/switch module.”

  ParkerVision did not appeal the Board’s construction of “switch module” to the Federal

  Circuit. ParkerVision v. Qualcomm, 903 F.3d 1354, 1358 (Fed. Cir. 2018). Qualcomm

  notes that ParkerVison “even endorsed the Board’s construction [of switch module] . . .

  as noted in the Board’s final decision.” (Doc. 324-9, p. 7).

         ParkerVision now proposes a construction of “switch/switch module” that differs

  from the PTAB’s construction of “switch module,” which Qualcomm has adopted, by

  including the words “as dictated by an independent control input.” The issue, as

  ParkerVision framed it in the second Markman hearing, is whether to deviate from the

  Board’s construction and add the limitation “independent” control input to the construction.

  (Doc. 334; 4:19–25). ParkerVision urges the Court to provide “the complete and correct

  construction of the ‘switch/switch module,’ not its broadest reasonable interpretation.”

  (Doc. 317, p. 5).




                                               25
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 26 of 58 PageID 21385



                 1.     Broadest Reasonable Interpretation compared with Phillips
                 Standard

         The PTO’s construction standard is long-standing, both for original examination

  and during post-grant proceedings. The most common articulation is that “claims under

  examination before the PTO are given their broadest reasonable interpretation consistent

  with the specification.” 37 C.F.R. § 42.100(b); In re Cuozzo Speed Techs., LLC, 793 F.3d

  1268, 1275–79 (Fed. Cir. 2015), aff’d sub nom. Cuozzo Speed Techs., LLC v. Lee, 136

  S. Ct. 2131 (2016). Under the rule of broadest reasonable interpretation, claim terms are

  given their ordinary and customary meaning, as would be understood by one of ordinary

  skill in the art in the context of the entire disclosure. See In re Translogic Tech., Inc., 504

  F.3d 1249, 1257 (Fed. Cir. 2007). Although it is improper to read a limitation from the

  specification into the claims, In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993), the

  claims still must be read in view of the specification of which they are a part. See Microsoft

  Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1347 (Fed. Cir. 2004). As discussed in the

  Board’s IPR decision, “if a feature is not necessary to give meaning to what the inventor

  means by a claim term, it would be ‘extraneous’ and should not be read into the claim.

  Hoganas AB v. Dresser Indus., Inc., 9 F.3d 948, 950 (Fed. Cir. 1993); E.I. du Pont de

  Nemours & Co. v. Phillips Petroleum Co., 849 F.2d 1430, 1433 (Fed. Cir. 1988).” (Doc.

  317-5, p.7).

         Under Phillips, claim terms are given “the meaning that [a] term would have to a

  person of ordinary skill in the art in question at the time of the invention.” 415 F.3d at

  1313. This determination is based on the entire record before the court, taking into

  consideration both intrinsic evidence (the claims, specification and prosecution history)

  as well as extrinsic evidence (dictionary definitions and expert testimony). The Federal




                                                26
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 27 of 58 PageID 21386



  Circuit has often recognized that, as a result, the patent system has two claim construction

  standards: (1) the BRI standard applied by the PTO in office proceedings; and (2) the

  Phillips standard used by district courts in actions involving validity and infringement. Id.

  Ultimately, the broadest reasonable interpretation, as used by the PTO, “may be the same

  as or broader than the construction of a term under the Phillips standard. But it cannot be

  narrower.” Facebook, Inc. v. Pragmatus AV, LLC, 582 F. App’x 864, 869 (Fed. Cir.

  2014).14

                        a.     Prosecution History: Disclaimer

         Qualcomm argues that ParkerVision’s position during the IPR trial that the Board

  should maintain its construction of “switch module” constitutes a prosecution disclaimer,

  precluding Plaintiff from advancing their proffered construction. Whether an applicant’s

  statements before the PTO can constitute disclaimer was addressed in Aylas Network v.

  Apple, 856 F.3d 1353, 1359–60 (Fed. Cir. 2017). The Court observed:

                [F]or prosecution disclaimer to attach, our precedent requires
                that the alleged disavowing actions or statements made
                during prosecution be both clear and unmistakable.” Id. at
                1325–26. “Thus, when the patentee unequivocally and
                unambiguously disavows a certain meaning to obtain a
                patent, the doctrine of prosecution history disclaimer narrows
                the meaning of the claim consistent with the scope of the claim
                surrendered.” Biogen Idec, Inc. v. GlaxoSmithKline LLC, 713
                F.3d 1090, 1095 (Fed. Cir. 2013).

  Id. The Court discussed the evolution of the disclaimer doctrine. Initially, “when a

  patentee, on the rejection of his application, inserts in his specification, in consequence,

  limitations and restrictions for the purpose of obtaining his patent, he cannot . . . [thereafter

  advocate a construction absent such limitations].” Id. It was later applied to post-issuance


  14     The PTAB now applies the Phillips standard, but this was not so when they
         construed “switch module.”



                                                 27
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 28 of 58 PageID 21387



  proceedings; for example, when a patentee applies to the examiner to reissue the patent

  and statement made during reexamination proceedings. Id. Therefore, the Court

  reasoned:

                 Because an IPR proceeding involves reexamination of an
                 earlier administrative grant of a patent, it follows that
                 statements made by a patent owner during an IPR proceeding
                 can be considered during claim construction and relied upon
                 to support a finding of prosecution disclaimer. See Krippelz,
                 667 F.3d at 1266. Of course, to invoke the doctrine of
                 prosecution disclaimer, any such statements must “be both
                 clear and unmistakable.” Omega Eng'g, 334 F.3d at 1326.

  Id. at 1361.

                        b.     ParkerVision’s Argument

         ParkerVision submits that the issues litigated in the IPR were different from the

  issues being litigated in the instant case. (Doc. 334; 14:4–6). The IPR involved whether

  four pieces of prior art rendered certain claim of the ‘940 patent unpatentable due to

  obviousness. (Doc. 317-5, p. 3–4). ParkerVision contends for purposes of the IPR there

  was no reason for them to take issue with the Board’s construction of “switch module.”

  (Doc. 334; 14:12–18). Therefore, ParkerVision’s failure to contest the Board’s

  construction is not tantamount to a disavowing action or statement which clearly and

  unmistakably limits the patent. Disclaimer should not be found lightly, and Qualcomm has

  failed to articulate how ParkerVision’s position before the Board constitutes a disclaimer.

                        c.     No prosecution disclaimer occurred

         As the Court observed during the second Markman hearing, it is not uncommon

  for lawyers to narrow the battles they are to fight before the Board, particularly where, as

  here, the issues before the Board are not the same as those presented by the district

  court litigation. The Court agrees with ParkerVision that it did not disclaim or limit its patent




                                                 28
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 29 of 58 PageID 21388



  by failing to object to the Board’s construction of “switch module.” ParkerVision was

  concerned with the narrow issue of whether prior art rendered certain claims

  unpatentable. They had neither the need, nor the motivation, to challenge the Board’s

  construction.

                  2.     Construction of Switch/Switch Module: First Markman Hearing

         Qualcomm concedes that Claim 22 explicitly requires that there be a control input.

  (Doc. 334; 19:1–2). “[T]he question is whether that control input has to be independent.”

  (Id. at 19:3–4). In its initial claim construction brief, Qualcomm pointed to Figure 28A of

  the ‘940 patent to illustrate that the switch module has four terminals: “(1) the control

  input, (2) first input, (3) second input, and (4) output.” (Doc. 171, p. 11). 15 Qualcomm’s

  brief further noted that “[t]he ‘switch’/’gating’ modules are the heart of ParkerVision’s

  transmitter patents” and that “the oscillating signal (5306) passes through a pulse shaper

  (5310) whose output controls the switch (5312).” (Id. at p. 10).

         ParkerVision argued that “[i]n Claim 1, the oscillating signal is the control signal,

  which is responsible for the opening and closing of the switch, the bias signal is an

  information-bearing input signal, and the control or gating action of the switch/switch

  module yields a periodic signal with a plurality of harmonics.” (Doc. 148, p. 14).

         Claim 1 of the ‘940 patent provides:

                  1.     An apparatus for communicating, comprising:

                  a first switch module that receives a first oscillating signal and
                  a first bias signal, wherein said first oscillating signal causes
                  said first switch module to gate said first bias signal and
                  thereby generate a first periodic signal having a first plurality


  15     Qualcomm argued for a construction that included “equal value” as a limitation, but
         this was rejected by the Board at the IPR. The Defendant has abandoned this
         limitation.



                                                 29
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 30 of 58 PageID 21389



                of harmonics, said first periodic signal having an amplitude
                that is a function of said first bias signal

  Figures 28A, 29A, 30A, 31A, 32A, and 33A all teach that an oscillating signal causes the

  first switch module to gate said first bias signal. See Figure 28A below as an illustration:




                3.     Second Markman Hearing

         At the second Markman hearing, Qualcomm asserted that nothing in the patent

  describes the control input as an independent control input. (Doc. 334; 21:11–15).

  Qualcomm contends the patent specifically recognizes that the switch is typically caused

  to be controlled by an electrical or electronic input; therefore, the patent should not be

  construed to require an independent control input, citing the ‘940 patent at 7:54-60:

                Control a switch: Causing a switch to open and close. The
                switch may be, without limitation, mechanical, electrical,
                electronic, optical, etc., or any combination thereof. Typically,
                it is controlled by an electrical or electronic input. If the switch
                is controlled by an electronic signal, it is typically a different
                signal than the signals connected to either terminal of the
                switch.

  (Doc. 26-1). ParkerVision highlights the same language for the premise that the patentee

  is acting as their own lexicographer by providing a definition of what they mean by




                                                30
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 31 of 58 PageID 21390



  controlling a switch. (Doc. 334; 6:15-17). ParkerVision submits that the control signal is

  independent from the input or the output of the switch, as provided, for example, in Claim

  22:16

                  22. An apparatus for communicating comprising:

                  (a) a transmitting subsystem comprising:

                      (1) a switch module having a first input connected to a bias
                      signal, a control input connected to a control signal, and an
                      output generating a periodic signal, wherein said control
                      signal is an oscillating signal, said control signal causing
                      said switch module to gate said bias signal, said periodic
                      signal having an amplitude that is a function of said bias
                      signal, and said periodic signal being a harmonically rich
                      signal comprised of a plurality of harmonics, and

                     (2) a filter to accept said harmonically rich signal and to
                     output one or more desired harmonics from said plurality of
                     harmonics; and

                  (b) a receiving subsystem. (emphasis added)

            As further support for the premise that the control input is independent,

  ParkerVison looks to the ‘940 patent at 41:44–49 which discusses the amplitude of the

  signal:

                  Another factor in assuring that the desired harmonic has
                  sufficient amplitude is how the switch 2816 and 3116 (FIGS.
                  28A and 31A) in the switch module 2802 and 3102 responds
                  to the control signal that causes the switch to close and to
                  open (i.e., the modulated oscillating signal 2804 of FIG. 28
                  and the oscillating signal 3104 of FIG. 31).

  (Doc. 334; 8:20–9:7; Doc. 26-1) (emphasis added).

            Similarly, the patent teaches with respect to Figure 28A that “[w]hen the modulated

  oscillating signal 2804 causes the switch 2816 to become “closed,” the output 2822 of the




  16        Claim 24 depends on Claim 22 and Claim 331 depends on Claim 24.



                                                 31
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 32 of 58 PageID 21391



  switch module 2802 becomes connected electrically to the second input 2810 of the

  switch module 2802 . . . .” (Doc. 26-1; 33:65–34:7) (emphasis added). ParkerVision

  contends that every disclosed embodiment of the patent has a switch with an independent

  control input. (Doc. 334; 9:20–22).

         At the first Markman hearing Qualcomm agreed with the construction argued that

  “fundamentally the input and the output of the switch and switch module have to have

  substantially equal voltage.” (Doc. 211, p. 5–7). While advancing this proffered

  construction, Qualcomm discussed Figure 28A, and observed “[t]he switch is controlled

  by the modulated oscillating signal. That's the control input terminal we have here at

  2820.” (Id. at 76:5; 76:25–77:2). Thus, at the first Markman hearing, Qualcomm agreed

  with the construction of “switch/switch module” now advanced by ParkerVision.

  Qualcomm’s current argument is largely limited to their reference to the ‘940 patent at

  7:54–60, where the patent provides that “typically” a switch is controlled by an electronic

  or electrical input. The Court agrees with ParkerVision, however, that the embodiments

  and teachings of the patent as a whole support Plaintiff’s construction of “switch/switching

  module.”

         Accordingly, the Court adopts the following construction:

                         Court’s Construction: Switch/Switch Module

   “device with an input and output that can take two states, open and closed, as dictated
   by an independent control input”


         C.     to gate/gating

   Claim Term                     Plaintiff’s Construction     Defendant’s Construction

   “to gate”/ “gating”            “to change/changing          “to change/changing
                                  between the open and         between (i) connecting a




                                              32
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 33 of 58 PageID 21392



                                  closed states of a device    signal at an input to an
                                  that can take two states,    output such that the input
                                  open and closed, as          and output have a
                                  dictated by an               substantially equal voltage,
                                  independent control          and (ii) disconnecting the
                                  input”                       signal from the output”
   “gating means”                 Function: gating             Function: gating

                                  Structure: Figures 31A       Structure: a device with an
                                  and 32A, 2:24-45, and        input and an output that can
                                  equivalents thereof17        take two states, open and
                                                               closed, and when closed
                                                               electronically connects its
                                                               input and output such that
                                                               the input and output have an
                                                               equal voltage as shown and
                                                               described in ‘372 Patent at
                                                               Figures 28A, 29A, 30A, 31A,
                                                               32A, 33A, 53A, 54A, 55, 56,
                                                               57A-C, 66, 67, 68, 69, 70
   “to gate/gating”

   ‘940 Patent: Claims 24, 25, 26, 331, 364, 365, 366, 368, 369, 373

   ‘372 Patent: Claims 95, 96, 99, 100, 103, 104, 107, 108, 109, 110, 126, 127

   “gating means”

   ‘372 Patent: Claims 88, 95, 99, and 103



         The parties agree that the “gating means” term is a means-plus-function clause

  governed by 35 U.S.C. § 112(6). (Doc. 148, p. 16). They disagree, however, on the

  structure for the “gating means.” (Id.). The parties agree the function associated with the

  claim language is “gating.” The disagree over the construction of that term. Thus, the




  17     In their initial Claim Construction Brief, ParkerVision proposes that the structure be
         “Figures 28A, 29A, 30A, 31A, 32A, 33A, 53A, 54A, 55, 56, 57A-C, 66, 67, 68, 69,
         70, ‘372:2:24-25, and equivalents thereof.” (Doc. 148, p. 12 n.6).



                                               33
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 34 of 58 PageID 21393



  Court will first construe “to gate/gating” and then the corresponding structure “gating

  means.”

                   1.   “to gate/gating”

         ParkerVision contends that Qualcomm’s proposed construction differs from theirs

  in two regards: First, Qualcomm omits the concept of a control input; Second,

  Qualcomm’s construction requires “connecting a signal at an input to an output such that

  the input and output have an equal voltage.” (Doc. 317, p. 8). ParkerVision correctly notes

  that the PTAB rejected the equal-voltage limitation in both “switch module” and “to gate.”

  (Id.).18 The PTAB also rejected ParkerVision’s original construction of “to gate/gating” to

  the extent that it included “a plurality of harmonics” in the construction. (Doc. 317-5, p.

  12). ParkerVision has abandoned this language from its proposed claim construction.

                        a.     Control Input

         The term control input was discussed at length in the Court’s construction of

  “switch/switch module.” Claim 24 of the ‘940 patent depends on Claim 22 and, as

  discussed above, Claim 22 teaches an independent control input: “said control signal

  causing said switch module to gate said bias signal.” Claim 95 of the ‘372 patent teaches

  the following:




  18     With regard to “switch module,” the Board held “we do not agree that the broadest
         reasonable interpretation in light of the specification (or the plain and ordinary
         meaning) of switch or switch module is limited to a device where the input and
         output have an equal voltage when closed.” (Doc. 317-5, p. 10). The Board
         declined to construe “gating” and observed: “Petitioner’s proposed construction
         improperly incorporates the language from its proposed meaning of ‘switch’ and
         ‘switch module’ (i.e., ‘such that the input and output have an equal voltage’),
         language we rejected in construing ‘switch module.’” (Id. at p. 12).




                                               34
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 35 of 58 PageID 21394



                95. A system for up-converting and modulating a first
                information signal and a second information signal,
                comprising:

                a multiplier accepting the first information signal and the
                second information signal and creating a combined signal;

                an inversion means for inverting said combined signal and
                outputting an inverted combined signal;

                a first control signal having a first control frequency and a first
                control phase;

                a second control signal having a second control frequency
                and a second control phase, wherein said second control
                frequency is substantially equal to said first control frequency
                and said second control phase is substantially 180° out of
                phase with said first control phase;

                a first gating means for gating having a first control input;

                said first control signal being coupled to said first control input,
                said first control signal causing said first gating means
                to gate said combined signal at a rate that is a function of said
                first control frequency, thereby resulting in a gated combined
                signal;

                …

         (Doc. 26-6) [emphasis added].

  Based upon the teaching of Claim 22 of the ‘940 patent and Claim 95 of the ‘372 patent,

  and for the reasons discussed in the construction of “switch/switch module,” the Court

  finds “to gate/gating” should be construed to require “as dictated by an independent

  control input.”

                       b.      Substantially equal voltage

          In Qualcomm’s initial Claim Construction Brief, they proposed the following

  construction of “to gate/gating”:

                to change/changing between (i) connecting a signal at an
                input to an output such that the input and output have an




                                                35
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 36 of 58 PageID 21395



                equal voltage, and (ii) disconnecting the signal from the
                output.

         (Doc. 171, p. 9) [emphasis added].

  The Defendant’s new proposed construction, presumably in response to the Board’s

  finding, adds the qualifier “substantially” before “equal voltage.” (Doc. 324, p. 8). At the

  second Markman hearing, counsel for ParkerVision posed the following question:

  “should we read in a limitation that the input and the output of the switch have substantially

  equal voltage? And if so, what are the bounds on substantially equal?” (Doc. 334; 28:13-

  16).

         ParkerVision concedes that one may use terms of degree such as substantially.

  (Id., 28:17). If “to gate/gating” is construed to include “substantially equal voltage,” the

  patent must provide sufficient limitations in the claims and support in the specifications to

  allow one skilled in the art to reasonably determine what “substantially equal voltage”

  means. See Exmark Mfg. Co., Inc. v. Briggs & Stratton Power Prods. Grp., LLC, 879 F.3d

  1332, 1345 (Fed. Cir. 2018) (claim not indefinite where “substantially straight baffle

  portion” is explained in the claim and specification). The analysis does not end here,

  because a court should “avoid the danger of reading limitations from the specification into

  the claim” and should avoid “confining the claims to those embodiments.” Phillips, 415

  F.3d at 1323. Moreover, a claim construction “which excludes a disclosed embodiment

  from the scope of the claim is rarely, if ever, correct.” Broadcom Corp. v. Emulex Corp.,

  732 F.3d 1325, 1333 (Fed. Cir. 2013).

         The ‘940 patent teaches that “[t]he switch may be, without limitation, mechanical,

  electrical, electronic, optical, etc. or any combination thereof.” (Doc. 26-1; 7:54–60). In




                                               36
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 37 of 58 PageID 21396



  support of their proposed construction, Qualcomm highlights one embodiment of a switch

  module in the ‘940 patent:

                When the modulated oscillating signal 2804 causes the
                Switch 2816 to become “closed,” the output 2822 of Switch
                module 2802 becomes connected electrically to the second
                input 2810 of switch module 2802 (e.g., ground 2812 in one
                embodiment of the invention) and the amplitude of the
                harmonically rich Signal 2814 becomes equal to the potential
                present at the second input 2810.

         (Doc. 26-1; 33:59–34:7) (emphasis added).19

  ParkerVision submits the limitation in this embodiment should not be read into the claim.

  For example, the ‘940 patent provides that “[o]ne skilled in the relevant art(s) will

  recognize that any one of a number of switch designs will fulfill the scope and spirit of the

  present invention as described herein.” (Id., 34:17–20).

         ParkerVision argues that other embodiments do not mention equal or substantially

  equal voltage. (Doc. 317, p. 11; Doc. 334; 32:11–34:1). The ‘940 patent, 34:21–45,

  supports ParkerVision’s argument:

                In an embodiment of the invention, the switch 281620 is a
                semiconductor device, such as a diode ring. In another
                embodiment, the switch is a transistor, such as a field effect
                transistor (FET). In an embodiment wherein the FET is gallium
                arsenide (GaAs), switch module 2802 can be designed as
                seen in FIGS. 29A-29C, where the modulated oscillating
                signal 2804 is connected to the gate 2902 of the GaAsFET
                2901, the bias signal 2806 is connected through a bias
                resistor 2824 to the source 2904 of the GaAsFET 2901, and
                electrical ground 2812 is connected to the drain 2906 of
                GaAsFET 2901. (In an alternate embodiment shown in FIG.
                29C, a second signal 2818 may be connected to the drain
                2906 of GaAsFET 2901.) Since the drain and the source of

  19     The patent also teaches that “[w]hen the switch 2816 is “open,” the output 2822 of
         the switch module 2820 is at substantially the same voltage level as bias signal
         2806.” (Doc. 26-1; 33:59–61).
  20     See FIG. 28A.



                                               37
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 38 of 58 PageID 21397



                GaAsFETs are interchangeable, the bias signal 2806 can be
                applied to either the source 2904 or to the drain 2906. If there
                is concern that there might be some source-drain asymmetry
                in the GaAsFET, the switch module can be designed as
                shown in FIGS. 30A-30C, wherein two GaAs- FETs 3002 and
                3004 are connected together, with the source 3010 of the first
                3002 connected to the drain 3012 of the second 3004, and
                the drain 3006 of the first 3002 being connected to the
                source 3008 of the second 3004. This design arrangement will
                balance substantially all asymmetries. Other switch designs
                and implementations will be apparent to persons skilled in the
                relevant art(s).

  Switch 2816 in this alternate embodiment lacks the limitation of equal or substantially

  equal voltage.

         The claim and specifications provide one of ordinary skill in the art with information

  to appreciate “substantially equal voltage,” but Qualcomm’s proposed construction invites

  the Court to exclude a disclosed embodiment. Accordingly, the Court agrees with the

  PTAB that Qualcomm’s proposed construction includes an unnecessary limitation.

         Accordingly, the Court adopts the following construction:

   Court’s Construction: “to gate/gating”


   “to change/changing between the open and closed states of a device that can take two
   states, open and closed, as dictated by an independent control input”



                2.     “gating means”

         At the first Markman hearing, ParkerVision identified the following disagreements

  with Qualcomm’s proposed construction. First, Qualcomm’s construction describes a

  device with an input and an out and ignores the “control.” (Doc. 211; 57:9–11). Secondly,

  Qualcomm construes the input and output as being equal. (Id., 58:10–13). The Court has

  previously discussed in this Order the control input present in the invention and the effect




                                               38
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 39 of 58 PageID 21398



  a FET has on the notion of “equal voltage.” These issues were addressed at the first

  Markman hearing, and Qualcomm conceded that their construction could be “tweaked”

  to say “substantially equal voltage.” (Doc. 211; 74:6–10).      21   Qualcomm identified the

  “fundamental point, which is the voltage on either side of that switch has to be

  substantially equal.” (Id., 81:25–82:2; 82:11–14). The limitation proposed by Qualcomm

  of the input and output having equal voltage is not supported by the claims or the

  specifications.

         ParkerVision suggests the structure of “gating means” is found in Figures 31A and

  32A, along with Col. 2:24-45 of the ‘372 patent. Qualcomm desires a construction that

  includes “a device with an input and an output that can take two states, open and closed,

  and when closed electrically connects its input and output . . . .” The Court finds the Claims

  and specifications convey the meaning of “gating means” such that additional

  construction is not warranted. O2 Micro Int’l, 521 F.3d at 1360. A person of ordinary skill

  in the art(s) can look to Claims 88, 95, 99, and 103, Figures 28A, 29A, 30A, 31A, 32A,

  33A, 53A, 54A, 55, 56, 57A-C, 66, 67, 68, 69, 70, and ‘372::23:16-28, 2:24-45 to

  understand the meaning of “gating means.” The parties, however, have not advocated for

  the ordinary meaning of this term.

         Accordingly, the Court adopts the following construction:

   Court’s Construction: “gating means”

   Structure: Figures 28A, 29A, 30A, 31A, 32A, 33A, 53A, 54A, 55, 56, 57A-C, 66-70




  21     The ‘372 patent teaches in claims 88, 95, 99, and 103 the voltage is “substantially
         equal.”



                                               39
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 40 of 58 PageID 21399



        D.      “summer”

   Claim Term                    Plaintiff’s Construction     Defendant’s Construction

   “summer”                      plain      and     ordinary “a device that sums two or
                                 meaning, or alternatively, more signals”
                                 “circuitry that sums two or
                                 more signals”
   ‘372 patent: claims 95, 99, 103



        Two issues are presented by this claim term. First, whether the plain and ordinary

  meaning of “summer” is sufficient, and, second, whether “summer” is limited to a discrete

  device and excludes circuitry. The ‘372 patent in Claim 95 defines what a summer does:

                a summer accepting said gated combined signal and said
                gated inverted combined signal creating a phase-and-
                amplitude-modulated harmonically rich [signal] having a
                plurality of harmonics, at lease one of said plurality of
                harmonics being a desired harmonic.

  Therefore, a summer takes two signals, sums them, and puts that as a single output.

  (Doc. 334, 56:15–16). ParkerVision contends that “summer” has an ordinary meaning to

  persons of ordinary skill in the art and does not require construction. (Id., 56:19–21).

  ParkerVision further argues the patent specification supports its construction; for

  example, the specification states “[t]he invention supports numerous embodiments of the

  summer.” (Doc. 26-6, 46:42–50). The ‘372 patent teaches the following structural

  description of a summer:

                The design and use of a summer 3402 is well known to those
                skilled in the relevant art(s). A summer 3402 may be designed
                and fabricated from discrete components, or it may be
                purchased “off the shelf.” A summer 3402 accepts a
                harmonically rich “I” signal 3404 and a harmonically rich “Q”
                signal 3406, and combines them to create a harmonically rich
                “I/Q” signal 3408. In a preferred embodiment of the invention,
                the harmonically rich “I” signal 3404 and the harmonically rich




                                              40
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 41 of 58 PageID 21400



                “Q” signal 3406 are both phase modulated. When the
                harmonically rich “I” signal 3404 and the harmonically rich “Q”
                signal 3406 are both phase modulated, the harmonically rich
                “I/Q” signal 3408 is also phase modulated.

         (Id., 47:19–32) (emphasis added).

         ParkerVision asserts the patent is “agnostic” as to the type of signals (voltage,

  current, energy). Because Qualcomm cannot identify any definition or disclaimer that

  supports a departure from the ordinary meaning, ParkerVision submits the term should

  be given its plain and ordinary meaning. See Unwired Planet v. Apple, Inc., 829 F.3d

  1353, 1358 (Fed. Cir. 2016) (ordinary meaning applies absent (1) an express definition

  or (2) a clear and unmistakable disclaimer); see also Hill-Rom Servs., 755 F.3d at 1371.

  Moreover, ParkerVision contends Qualcomm’s construction “seeks to limit the claims

  without even providing any context or explanation of what their ‘device’ limitation means

  or requires.” (Doc. 317, p. 12).

         Qualcomm counters that the ‘372 patent describes a transmitter that uses voltage

  and not current:22

                Some potential limitation of this embodiment are: the
                amplified bias/reference signal may exceed the voltage
                design limit for the switch in the switch circuit; the harmonically
                rich signal coming out of the switch circuit may have an
                amplitude that exceeds the voltage design limits of the filter,
                and/or unwanted distortion may occur from having to amplify
                a wide bandwidth signal.

  (Doc. 26-6; 58:2–8) (emphasis added).




  22     Qualcomm defines “current mode” as “a signal transmitted through the device
         using variations in current, and “voltage mode” as “a signal transmitted through the
         device using variations in voltage.” (Doc. 324, p. 10 n.4).



                                                41
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 42 of 58 PageID 21401



  This, of course, is only one embodiment of the invention. And the patent teaches that

  “[t]he embodiments described above are provided for purposes of illustration. These

  embodiments are not intended to limit the invention.” (Id., 58:33–35).

               1.     Second Markman Hearing

        At the second Markman hearing the Court asked counsel for Qualcomm whether

  the harmonically rich “I” and “Q” signals can be summed without a separate device, and

  counsel conceded that current can be combined without a device. (Doc. 334, 67:9–18).

  Counsel qualified her answer by further noting that the patent is a voltage mode patent.

  (Id.). Qualcomm’s counsel observed that none of the figures depict current; there is no

  description of current mode in the patent, and the patent teaches the summer “may be

  designed and fabricated from discrete components, or it may be purchased ‘off the shelf’”;

  hence, it is a device. (Id., 65:16–18; 66:13–23). Qualcomm argued the patent is a voltage

  mode patent, and voltage cannot be combined without a device. (Id., 67:15–18).23

                      a.     Federal Circuit Opinion in ParkerVision I

        Qualcomm argued that their theory that the ‘372 patent is a “voltage mode” patent

  is supported by the Federal Circuit’s opinion in ParkerVision I. (Doc. 334, 69:5–13). The

  issued before the Federal Circuit was narrow. The asserted claims of the patents in

  ParkerVision I “require[d] that the accused products produce a low-frequency baseband

  signal using energy that has been transferred from a high-frequency carrier signal into a

  storage medium, such as a capacitor or set of capacitors.” 621 Fed. App’x. 1009 at 1013.

  ParkerVision’s expert, Dr. Prucnal, testified that the accused products satisfy the



  23    The parties agree voltage cannot be summed unless there is a device–a summer,
        and current can sum without a device. That is, the summer can be circuitry such
        as a circuit node. Thus, current out of a node equals the sum of the input currents.



                                             42
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 43 of 58 PageID 21402



  generating limitation by using a “double-balanced mixer.” Id. Dr. Prucnal testified, on

  cross-examination, “that the baseband signal in the accused products has already been

  created before the signal reaches the identified capacitors.” Id. Since the double-balanced

  mixer creates the signal before it reaches the capacitor, the accused products did not

  infringe. Id. at 1014.

         During the hearing on Qualcomm’s post-trial motion for judgment as a matter of

  law, ParkerVision attempted to rectify Dr. Prucnal’s testimony through the testimony of

  Dr. Razavi—ParkerVision’s invalidity expert. Id. at 1015. Dr. Razavi referred to one prior

  art reference to support his theory on why the accused products still infringed. Id. The

  Federal Circuit, in analyzing the prior art, noted:

                In the prior art reference that Dr. Razavi was discussing, the
                baseband signal is represented by voltage across the
                capacitor. As Dr. Razavi testified, voltage is the same at all
                points along an electric wire [in the prior art reference].

  Id.

         Contrary to Qualcomm’s assertion at the second Markman hearing, this language

  from ParkerVision I does not support their contention that ParkerVision’s patents are

  voltage mode patents. Rather, the prior art referenced by Dr. Razavi was found to be

  unconvincing because it pertained to voltage mode while Qualcomm’s accused products

  are “current-mode” products. Id.24

                           b.   ParkerVision’s Arguments: Second Markman Hearing

         ParkerVision argued that to limit the scope of the claims, one must find a clear,

  unambiguous disclaimer in the intrinsic record. (Doc. 334, 72:5–7). The phrase “voltage


  24     The Federal Circuit held: “Dr. Razavi’s ‘one and the same point’ testimony, which
         was directed to a voltage signal, is thus inapplicable to current-mode devices such
         as Qualcomm’s accused products.” Id. at 1015–16.



                                               43
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 44 of 58 PageID 21403



  mode” an does not appear in the patent, nor is there a statement equating summer with

  a device. (Id., 72:8–15). As for the language in the ‘372 patent stating a summer may be

  designed and fabricated from components or purchased off the shelf, ParkerVision

  asserted the operative language is “may” be fabricated, and nodes and wires constitute

  components which sum current. (Id., 72:21–73:13). Moreover, none of the figures are

  limited to summing voltage. (Id., 74:7–11).

                2.     Construction of Summer

         “When the parties raise an actual dispute regarding the proper scope of these

  claims, the court, not the jury, must resolve that dispute.” O2 Micro Int’l, 521 F.3d at 1360.

  The court is not absolved of this duty to construe the actually disputed terms just because

  the specification of the patent defines the term. The Court agrees with ParkerVision that

  the claims, specifications, and figures do not limit “summer” to voltage. To the extent

  Qualcomm urges the Court to import a limitation into the ‘372 patent such that summer

  means a “device that sums two or more signals,” with the implication that a device defines

  the ‘372 patent as a “voltage mode” patent, the Court declines to do so. It is abundantly

  clear, however, from the ‘372 patent that summer includes both a device to sum voltage

  signals and circuitry that sums current signals.25

         Accordingly, the Court adopts the following construction:

          Court’s Construction: “summer”


   “circuitry or a device that sums two or more signals”




  25     Neither party has advanced a construction that includes the words “voltage” or
         “current.” Clearly, the term “summer” in the ‘372 patent includes both.



                                                44
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 45 of 58 PageID 21404



        E.      “summing means”

   Claim Term          Plaintiff’s Construction         Defendant’s Construction

   “summing means” Function: “summing an in-            Function: “summing said in-phase
                   phase        phase-modulated         phase-modulated harmonically rich
   (‘372 patent)   harmonically rich signal and a       signal and said quadrature-phase
                   quadrature-phase        phase-       phase-modulated harmonically rich
                   modulated harmonically rich          signal” (‘372 claim 99)
                   signal” (‘372 claim 99)

                       Function: “summing an in-        Function: “summing said in-phase
                       phase phase-and-amplitude-       phase-and-amplitude-modulated
                       modulated harmonically rich      harmonically rich signal and said
                       signal and a quadrature-         quadrature-phase          phase-and-
                       phase phase-and-amplitude-       amplitude-modulated harmonically
                       modulated harmonically rich      rich signal” (‘372 claim 103)
                       signal” (‘372 claim 103)

                       Structure: Figs. 8E, 34; Structure: ‘372 patent Figs. 70
                       Section 3.3.8 and equivalents (summer 7085) and 71 (summer
                       thereof                       7126)


        The parties agree on the function of the “summing means” term, but they disagree

  about the proper structure. ParkerVision agrees with Qualcomm that Figures 70 and 71

  constitute part of the structure. (Doc. 148, p. 29). However, ParkerVision contends the

  structure of all means-plus-function terms must include equivalents. (Id. at p. 30).

  ParkerVision argued at the first Markman hearing that 35 U.S.C. § 112(6) requires the

  inclusion of equivalents. (Doc. 211, 167:4–14).26 The crux of the dispute is that Qualcomm

  seeks a construction of “summing means” which limits a summer to a device and limits

  the ‘372 patent to a voltage mode patent—hence Qualcomm’s reliance on Figures 70 and



  26    35 U.S.C. § 112(6) provides: An element in a claim for a combination may be
        expressed as a means or step for performing a specified function without the recital
        of structure, material, or acts in support thereof, and such claim shall be construed
        to cover the corresponding structure, material, or acts described in the
        specification and equivalents thereof.



                                             45
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 46 of 58 PageID 21405



  71. ParkerVision desires a construction that includes equivalents and allows for current

  to be summed as discussed in the preceding section.

         For the reasons set forth in the Court’s construction of “summer,” the Court finds

  the ‘372 patent is not limited to voltage and a summer is not only a device. Therefore, the

  structure of “summing means” should not be limited to Figures 70 and 71.

         Accordingly, the Court adopts the functions agreed to by the parties, and adopts

  the following structure:

          Court’s Construction: “summing means”



   Structure: ‘372 patent Figures 8E, 34, 70 (summer 7085), 71 (summer 7126); Section
   3.3.8 and equivalents thereof.




         F.        “bias signal”

   Claim Term                  Plaintiff’s Construction          Defendant’s Construction

   “bias signal”           “(1) a signal having a steady “(1) a signal having a
                           predetermined level; or (2) the steady, predetermined level
   ‘940 patent: claims 24, modulating baseband signal”     or (2) the original baseband
   331                                                     signal at the source”


         The parties agree with the first definition of “bias signal” as “a signal having a

  steady predetermined level.” The dispute arises over the alternate (second) construction;

  this is, whether “bias signal” is “the modulating baseband signal” or “the original baseband

  signal at the source.” While neither party sought construction of this term prior to the IPR,

  the Board construed the term as follows: “(1) a signal having a steady, predetermined

  level or (2) the original baseband signal at the source.” (Doc. 317-11, p. 12; Doc. 317-12,




                                               46
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 47 of 58 PageID 21406



  p. 12). Qualcomm argues the prosecution disclaimer doctrine prevents ParkerVision from

  now seeking a different and more expansive construction. (Doc. 324, p. 5).

                1.     The Board’s Construction

         Qualcomm characterizes ParkerVision’s position on “bias signal” before the Board

  as follows:

                What ParkerVision said to the Patent Office is that they were
                making this argument that the Dobrovolny prior art reference
                didn't disclose the bias signal, which is the issue that we're
                discussing today, so construing the concept of bias signal.
                And in making that argument, ParkerVision argued that you
                look to the definition of information signal, which is restricted
                to the original baseband signal at the source.

                This is why it's classic textbook example of prosecution history
                estoppel.

         (Doc. 334, 91:1–9).

         This is not entirely correct. The parties agree there is more than one type of “bias

  signal”; hence the need for two constructions. The first type is the steady signal. (‘940

  patent, FIG. 28A; Doc. 317-11, p. 9). The Second type is an information-bearing

  baseband signal. (‘940 patent, FIG. 56; Doc. 317-11, p. 11). At the IPR, Qualcomm

  argued that the combination of Dobrovolny and Maas discloses all of the required

  limitations of the challenged claims, including the claimed “bias signal” and “plurality of

  harmonics.” (Doc. 317-21, 1:15–18). ParkerVision distinguished Qualcomm’s prior art

  reference, arguing that “Dobrovolny’s high level RF input signal—indisputably does not

  fall within this meaning of bias signal, and Qualcomm does not assert otherwise. (See,

  e.g., Petition at 29, 45). Instead, Qualcomm argues that the patentees defined ‘bias

  signal’ in the ’940 patent as also including an ‘information signal’ . . . .” (Doc. 317-21, p.

  26). Rather than concurring with Qualcomm’s position that “bias signal” include an




                                               47
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 48 of 58 PageID 21407



  “information signal,” ParkerVision posits “even if Qualcomm were correct” that “bias

  signal” includes “information signal,” the ‘940 patent teaches that an information signal is

  a baseband signal. (Id. at pp. 26–27) (emphasis added). In support of their argument that

  information signal is a baseband signal, ParkerVision cites the ‘940 patent, column 8,

  lines 48–54, which provides:

                Information signal: The signal that contains the information
                that is to be transmitted. As used herein, it refers to the original
                baseband signal at the source. When it is intended that the
                information signal modulate a carrier signal, it is also referred
                to as the “modulating baseband signal.” It may be voice or
                date, or any other signal or combination thereof.

         ParkerVision concludes by arguing that “[i]f the Board adopts Qualcomm’s

  position and agrees to expand the meaning of bias signal to include ‘information signal’

  as that term is used in the ’940 patent, then the ’940 patent’s definition of ‘information

  signal’ as a ‘baseband signal’ must control.” (Doc. 317-21, p. 28). Operating from the

  premise that the Board may adopt Qualcomm’s position, ParkerVision requests the Board

  to construed “bias signal” to mean “(1) its ordinary meaning, i.e., a signal having a steady

  predetermined level, or (2) a baseband signal.” (Id.). Rather than adopt this construction,

  the Board focuses upon a portion of the definition of information signal, and reaches the

  following and inexplicable conclusion:

                Thus, Patent Owner accepts that “bias signal” should be
                construed, beyond its plain and ordinary meaning, to include
                the original baseband signal at the source.

         (Doc. 317-11, p. 10).

  ParkerVision’s proffered construction bears no resemblance to the Board’s construction.

  This is not to suggest the Board misread the specification. It did not. The problem is the

  Board chose to ignore “modulating baseband signal” portion of the specification. Since




                                                48
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 49 of 58 PageID 21408



  ParkerVision did not unequivocally and unambiguously disavow a certain meaning to

  obtain a patent, they are not bound by the construction of “bias signal” chosen by the

  Board, and neither is this Court. Biogen Indec, Inc., 713 F.3d at 1095.

                2.     Construction of Bias Signal

         In their claim construction brief and during the second Markman hearing,

  Qualcomm confined their analysis of “bias signal” to the Board’s construction, focusing

  their argument on the alleged estoppel. Qualcomm does not take issue with

  ParkerVision’s construction of “bias signal” as being incorrect, and the Court finds

  ParkerVision is correct that a “bias signal” is either a steady signal, or when it is intended

  that the information signal modulate a carrier signal, it is referred to as the “modulating

  baseband signal.” (Doc. 21-1, 8:48–54).

         Qualcomm’s construction is incorrect in that limiting bias signal to “the original

  baseband signal at the source” ignores the fact the patent teaches an information signal

  can be processed before transmission. The ‘940 patent, referring to Figure 5, teaches:

                Amplitude modulation circuit 500 receives information signal
                502 from a source (not shown). Information signal 502, 2202
                can be amplified by an optional amplifier 504 and filtered by
                an optional filter 518. Amplitude modulation circuit 500 also
                includes a local oscillator (LO) 506 which has an LO output
                508. Information signal 502, 2202 and LO output 508 are then
                multiplied by a multiplier 510.

  (Id., 12:14–20).

         Similarly, Figure 56 shows the information signal 5650 at the point of modulation

  and not at the point where it was originally created:




                                               49
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 50 of 58 PageID 21409




  Moreover, the patent teaches the baseband signal “refers to both the information signal

  that is generated at a source prior to any transmission . . . and to the signal that is to be

  used by the recipient after transmission (also referred to as the demodulated baseband

  signal).” (Id., 7:61–67; 8:41–47). Qualcomm’s proffered construction limits the invention

  beyond that which the claims and specifications teach.

         Accordingly, the Court adopts the following construction:

   Court’s Construction: “bias signal”

   “(1) a signal having a steady, predetermined level; or (2) the modulating baseband
   signal”




                                               50
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 51 of 58 PageID 21410



        G.       “desired harmonics” and “desired signal”27

   Claim Term               Plaintiff’s Construction          Defendant’s Construction

   “desired harmonics”   plain and ordinary meaning; or     “a plurality of harmonic
                         alternatively, “a plurality of     frequencies that are desired
   ‘940 and ‘372 patents harmonic frequencies that are      to be transmitted and that
                         desired”                           have sufficient amplitude for
                                                            accomplishing the desired
                                                            processing”
   “desired signal”         plain and ordinary meaning; or “a frequency that is desired to
                            alternatively,    “a    signal/ be transmitted and that has
   ‘372 patent              frequency      selected     for sufficient   amplitude     for
                            reception and/or transmission” accomplishing the desired
                                                            processing”


        ParkerVision advocates that “desired harmonics” and “desired signal” be given

  their plain and ordinary meaning and argues that Qualcomm’s construction adds two

  limitations from the specifications that are not required by the claim. (Doc. 211, 132:3–

  18; 135:18–24; 139:5–7). That is, ParkerVision contends that “to be transmitted” and

  “sufficient amplitude” are unnecessary limitations. (Id.). For example, the ‘372 patent

  teaches that further amplification can be done on the desired harmonic:

                 A harmonically rich signal 5652 is generated and is filtered by
                 a “high Q” filter 5640, thereby producing a desired signal
                 5654. The desired signal 5654 is amplified by amplifier 5642
                 and routed to transmission module 5644. The output of
                 transmission module 5644 is transmission signal 5656 . . . .

        (Doc. 26-6, 66:26–34).

  Similarly, the ‘940 patent teaches that “the amplitude of the desired harmonic of the

  harmonically rich signal 2814 is sufficiently high to allow transmission without elaborate

  filtering or unnecessary amplification…” (Id., 42:20–28). Therefore, ParkerVision argues




  27    The parties briefed and argued these two terms together.



                                               51
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 52 of 58 PageID 21411



  the “sufficient amplitude” limitation in Qualcomm’s construction improperly imports a

  limitation. (Doc 211, 137:3–6).

         As for the limitation “to be transmitted,” Qualcomm argues that it is obvious that

  “the desired harmonics are the ones that you’re going to want to use and transmit.” (Id.,

  145:22–24). Qualcomm concedes they are “not trying to exclude the possibility of

  amplification after you select your harmonic.” (Id., 145:25–146:4). Their concern is that

  there is a difference between the isolated, desired harmonic which has enough amplitude

  and “one of these infinitesimally small harmonics that might be lingering around that’s just

  an artifact of the way a device is created.” (Id., 146:8–15). Qualcomm’s proposed

  definition is designed to distinguish these two types of harmonics. (Id., 146:16–17). The

  ‘940 patent addresses this distinction:

                Some of the harmonics are at desired frequencies (such as
                the frequencies desired to be transmitted). These harmonics
                are called “desired harmonics” or “wanted harmonics.”
                According to the invention, desired harmonics have sufficient
                amplitude for accomplishing the desired processing (i.e.,
                being transmitted). Other harmonics are not at the desired
                frequencies. These harmonics are called “undesired
                harmonics” or “unwanted harmonics.”

  (Doc. 26-1, 16:26–38).

         Qualcomm’s comments at the Markman hearing prompted the Court to inquire

  whether a person of ordinary skill in the art would understand this distinction as taught by

  the patents. (Doc. 211, 146:18–21). Qualcomm agrees that a person of ordinary skill in

  the art would appreciate this distinction. (Id., 147:7). They confided that their concern is

  being precluded from making arguments that distinguish harmonics that are not at the

  desired frequencies. (Id., 47:19–21).




                                              52
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 53 of 58 PageID 21412



         Accordingly, the Court adopts the following construction:

   Court’s Construction: “desired harmonics”

   “a plurality of harmonic frequencies that are desired”

   Court’s Construction: “desired signal”

   “a signal/frequency selected for reception and/or transmission”



         H.      “said input signal”

   Claim Term              Plaintiff’s Construction          Defendant’s Construction

   “said input signal”     Not indefinite                    Indefinite

   ‘177 patent



         Qualcomm contends that “said input signal” as used in Claims 5 and 7-12 of the

  ’177 Patent is indefinite. (Doc. 149). The claims in the issued patent are entitled to

  a presumption of validity, meaning that all validity challenges—including those under the

  guise of indefiniteness—must be proven by clear and convincing evidence. Biosig

  Instruments, Inc. v. Nautilus, Inc., 783 F.3d 1374, 1377 (Fed. Cir. 2015) (quoting Microsoft

  Corp. v. i4i Ltd. P’ship,564 U.S. 91, 111 (2011)); see also Young v. Lumenis, Inc., 492

  F.3d 1336 (Fed. Cir. 2007).

         As the Court explained in Young, “[t]he purpose of the definiteness requirement is

  to ensure that claims delineate the scope of the invention using language that adequately

  notifies the public of the patentee’s right to exclude.” 492 F.3d at 1346. 28 The Supreme


  28     “The specification shall conclude with one or more claims particularly pointing out
         and distinctly claiming the subject matter which the inventor or a joint inventor
         regards as the invention.” 35 U.S.C. § 112(b).



                                              53
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 54 of 58 PageID 21413



  Court in Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898 (2014), announced the

  standard for determining whether a claim is sufficiently definite. The Court held: “we read

  § 112, ¶ 2 to require that a patent’s claims, viewed in light of the specification and

  prosecution history, inform those skilled in the art about the scope of the invention with

  reasonable certainty. The definiteness requirement, so understood, mandates clarity,

  while recognizing that absolute precision is unattainable.” Biosig Instruments, 572 U.S.

  910.29

           Qualcomm argues that 5 of the ‘177 Patent includes the phrase “said input signal”

  but does not provide clear notice of which signal provides the antecedent basis for “said”

  input signal. (Doc. 149, p. 2). Claim 5 of the ‘177 patent must be read in context with claim

  1, and they provide:

                 What is claimed is:

                 1. A system for down-converting an electromagnetic signal,
                 comprising:

                 a first matched filtering/correlating module that receives an
                 input signal, wherein said first matched filtering/correlating
                 module down-converts said input signal according to a first
                 control signal and outputs a first down-converted signal;

                 a second matched filtering/correlating module that receives
                 said input signal, wherein said second matched
                 filtering/correlating module down-converts said input signal
                 according to a second control signal and outputs a second
                 down-converted signal; and




  29       Praxair, Inc. v. ATMI, Inc., 543 F.3d 1306, 1319 (Fed. Cir. 2008) (“Indefiniteness
           is a matter of claim construction, and the same principles that generally govern
           claim construction are applicable to determining whether allegedly indefinite
           claim language is subject to construction.”).




                                               54
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 55 of 58 PageID 21414



                 a first combiner module that combines said second down-
                 converted signal and said first down-converted signal and
                 outputs a first channel down-converted signal.

                 ...

                 5. The system of claim 1, further comprising:

                 a third matched filtering/correlating module that receives an
                 input signal, wherein said third matched filtering/ correlating
                 module down-converts said input signal according to a third
                 control signal and outputs a third down-converted signal;

                 a fourth matched filtering/correlating module that receives
                 said input signal, wherein said fourth matched filtering/
                 correlating module down-converts said input signal according
                 to a fourth control signal and outputs a fourth down-converted
                 signal; and

                 a second combiner module that combines said fourth down-
                 converted signal and said third down-converted signal and
                 outputs a second channel down-converted signal.

  (Doc. 26-11)

        Qualcomm avers that claim 5 of the ‘177 Patent requires four “modules” that each

  receive specific signals. The first and third modules each receive “an input signal,”

  whereas the fourth module receives “said input signal.” (Doc. 149, pp. 2, 7–8). Qualcomm

  frames the issue thus:

                 Claim 5 recites (including the language from independent
                 claim 1):

                 1. A system for down-converting an electromagnetic signal,
                 comprising:

                 a first matched filtering/correlating module that receives an
                 input signal, . . .;

                 a second matched filtering/correlating module that receives
                 said input signal, . . .

                 5. The system of claim 1, further comprising:




                                               55
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 56 of 58 PageID 21415



                a third matched filtering/correlating module that receives an
                input signal, . . .;

                a fourth matched filtering/correlating module that receives
                said input signal, . . .

  (‘177 Patent, claims 1, 5) (emphasis added); (Doc. 149, p. 8).

         Qualcomm argues claim 5 is indefinite, because “the claim does not indicate

  whether “said” input signal refers back to the signal received by the first module or the

  signal received by the third module. That is, “because claim 5 has two separate instances

  of ‘an input signal’ to which ‘said input signal’ could refer, it does not provide clear notice

  of the claim scope.” (Id.).30 Qualcomm asserts that “[w]here the claim does not provide

  reasonable certainty as to the antecedent basis, the Court is not required to “guess as to

  what was intended.” Novo Indus. v. Micro Molds, 350 F.3d 1348, 1357–58 (Fed. Cir.

  2003); (Id. at pp. 8-9).

         ParkerVision responds by asserting that “[c]laims 5 and 7-12 are not indefinite,

  . . . because the specification informs, with reasonable certainty, those skilled in the art

  that the same signal, e.g., a I/Q signal, is received and down-converted by each module.”

  (Doc. 170, p. 6). ParkerVision argues that it is “well-settled . . . that claims are not

  necessarily invalid for a lack of antecedent basis.” Microprocessor Enhancement, Corp.

  v. Texas Instruments, Inc., 520 F.3d 1367, 1376 (Fed. Cir. 2008) (quoting Energizer

  Holdings, Inc. v. Int’l Trade Comm’n, 435 F.3d 1366, 1370–71 (Fed. Cir. 2006) (“Despite

  the absence of explicit antecedent basis, ‘[i]f the scope of a claim would be reasonably

  ascertainable by those skilled in the art, then the claim is not indefinite’”); (Id.).




  30     Claims 7-12 depend on claim 5; hence, if claim 5 fails, so do claims 7-12.



                                                 56
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 57 of 58 PageID 21416



        Parkervision contends that “one skilled in the art would understand that each

  module receives the same input signal and, as a result, the claim terms ‘an input signal’

  and ‘said input signal’ refer to the same signal.” (Id. at p. 7). For example, FIG 197

  “illustrates an exemplary I/Q modulation receiver, according to an embodiment of the

  present invention.” (Doc. 26-11, 12:18–19). FIG 197 depicts the following:




        ParkerVision avers FIG 19731 and the specifications teach “[t]he receiver

  comprises four processing modules, each of which receives the same amplified I/Q

  signal, which is element 19788 highlighted in the annotated figure. See, ‘177 patent at

  178:17-26, 178:58-63, 179:54-68, 180:23-28.” (Doc. 170, p. 7). Accordingly, “one skilled


  31    For the reasons asserted by Plaintiff on pages 8–9 of their brief, Figure 197 is
        relevant to the “modules” of claim 5.



                                             57
Case 6:14-cv-00687-PGB-LRH Document 381 Filed 04/29/20 Page 58 of 58 PageID 21417



  in the art would understand that each of the four matched filtering/correlating modules of

  claim 5 receives the same signal, with ‘said input signal’ referring to this signal. See also

  . . . claim 11(194:40-41) (“11. The system of claim 5, wherein said input signal comprises

  an RF I/Q modulated signal.”).” (Id.).32

         The Court agrees with ParkerVision’s analysis and find claims 5 and 7-12 of the

  ‘177 patent, viewed in light of the specifications and prosecution history, inform those

  skilled in the art about the scope of the invention with reasonable certainty such that said

  signal input does not render the claim(s) indefinite.

  V.     CONCLUSION

         For these reasons, the disputed claims have been construed as set forth in this

  order and claim 5 and dependent claims 7-12 of the ‘177 patent are not indefinite.

         DONE AND ORDERED in Orlando, Florida on April 29, 2020.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties




  32     “Other claims of the patent in question, both asserted and unasserted, can also be
         valuable sources of enlightenment as to the meaning of a claim term.” AWH Corp.,
         415 F.3d at 1314.



                                               58
